UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 nCoat, Inc. (Exact name of registrant as specified in its charter) Date of Report (Date of earliest event reported): January 7, 2008 Delaware 333-121660 98-0375406 State of Incorporation (Commission File Number) (IRS Employer Identification No.) 7237 Pace Drive P.O. Box 38 Whitsett, NC 27377 (Address of principal executive offices) Registrant's telephone number, including area code (336) 447-2000 (Former name and address, if changed since last report) [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Resignation of Geoffrey Lewis On January 7, 2008, nCoat, Inc. (the “Company”), received notice from Geoffrey Lewis that he had resigned as a director of the Company, effective December 31, 2007. As of the date of this Report, the Company had not appointed a replacement for Mr. Lewis. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: January 11, 2008 nCoat, Inc. By: /s/ Paul S. Clayson Name: Paul S. Clayson Title: Chief Executive Officer
